Citation Nr: 1720802	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, status post right release surgery.  

2.  Entitlement to service connection for gout tophaceous arthritis, bilateral knees, right shoulder, bilateral elbows, bilateral hands, bilateral ankles, bilateral feet, bilateral wrists, multiple finger joints.  

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes.  

4.  Entitlement to an initial evaluation in excess of 20 percent for benign prostatic hyperplasia.  

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease prior to September 10, 2015, and in excess of 30 percent following November 1, 2016.  

6.  Entitlement to a total disability evaluation based on individual unemployability.  
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from March 1978 to May 2007, with periods of active duty from July 1978 to October 1978, January 2003 to June 2003, and July 2005 to April 2007.  During his most recent period of active duty, the Veteran deployed to Southwest Asia from September 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2015, the Board added the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the case to afford the Veteran with a videoconference hearing before a member of the Board.  The RO contacted the Veteran regarding that hearing, and he withdrew that request in a December 2015 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  The case has since been returned to the Board.  

In August 2015, the Board further referred the issue of entitlement to service connection for hypercholesterolemia to the Agency of Original Jurisdiction (AOJ) based on a June 2008 notice of disagreement.  However, no adjudicative action has been taken.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for gout; increased initial evaluations for diabetes, benign prostatic hyperplasia, and the Veteran's left knee; as well TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome existed prior to his active service from July 2005 to April 2007, and was aggravated during that period of service.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the decision below, the Board grants service connection for carpal tunnel syndrome.  In light of this favorable decision, the Board finds that all notification and development action necessary to fairly adjudicate the appeal without prejudice have been accomplished.  

The Veteran argued in his August 2009 substantive appeal that his carpal tunnel syndrome was worsened by his active service.  
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As discussed above, the Veteran served in the National Guard from March 1978 to May 2007, with periods of active duty from July 1978 to October 1978, January 2003 to June 2003, and July 2005 to April 2007.  His service treatment records do not include a report of medical examination in conjunction with his July 2005 entrance into active duty service.  Although the Veteran is presumed to be in sound condition except for defects noted on the entrance examination, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, it does not appear the Veteran was provided with an entrance examination before entering active duty service in July 2005.  Therefore, the presumption of soundness does not apply.  See id.  

Because the presumption of soundness does not apply, clear and unmistakable evidence is not required to establish that the Veteran's carpal tunnel syndrome existed prior to his entrance into active duty service in July 2005.  See 38 U.S.C.A. § 1111.  The Board finds that the preponderance of the evidence shows that the condition preexisted his active service from July 2005 through April 2007.  Indeed, the Veteran's own theory of service connection as laid out in his August 2009 substantive appeal is based on in-service aggravation of carpal tunnel syndrome that preexisted that service.  

The service treatment records support a finding of preexistence.  Specifically, in a June 2006 treatment record for carpal tunnel syndrome, the Veteran reported to a physician at Landstuhl Regional Medical Center that, about two years prior (roughly, 2004), he had been told that he had carpal tunnel syndrome following electrodiagnostic testing.  In addition, a January 2007 Physical Evaluation Board (PEB) found that bilateral carpal tunnel syndrome had its onset prior to the Veteran's July 2005 activation.  As such, the Board finds that the preponderance of the evidence establishes that bilateral carpal tunnel syndrome preexisted the Veteran's service.  

Thus, the question is whether it is at least as likely as not that carpal tunnel syndrome was aggravated during the Veteran's period of service from July 2005 through April 2007.  The Board finds that the competent and credible lay and medical evidence tend to support the Veteran's claim that his preexisting carpal tunnel syndrome was aggravated by his period of active duty service from July 2005 through April 2007.  

The Veteran argued in his August 2009 substantive appeal that his bilateral carpal tunnel was worsened by his active service.  Specifically, with regard to the left wrist, the February 2007 PEB proceedings show that the Veteran had left carpal tunnel syndrome prior to his July 2005 activation that was permanently service aggravated by repetitive strain injury incurred through driving and changing tires while deployed to Iraq.  

With regard to the right wrist, as discussed above, the January 2007 PEB findings were bilateral, establishing that the Veteran's right carpal tunnel syndrome also preexisted his service.  The October 2006 Medical Evaluation Board Addendum further establishes that he had July 2006 in-service release surgery on his right wrist to treat carpal tunnel syndrome.  The February 2007 PEB findings note that the Veteran's right carpal tunnel syndrome had similarly rendered him unfit for service prior to that surgery.  Therefore, the right carpal tunnel syndrome was also permanently aggravated during service.  

The Veteran's post-service private treatment records include an August 2009 opinion by Dr. WSL, concluding that it is "reasonable" to find that active service aggravated the Veteran's carpal tunnel.  While that opinion is too speculative to rely upon in making such findings, the Board notes that the opinion is consistent with the service treatment records showing permanent in-service aggravation.  There is no opinion to the contrary of record; in that regard the Board recognizes that the August 2007 VA examination report includes no medical opinions, and both September 2013 and June 2014 VA examinations were done for the purposes of increased evaluations rather than service connection, and similarly include no medical opinions.  

As such, the Board finds that the Veteran's bilateral carpal tunnel syndrome, which preexisted service, was aggravated beyond its natural progression by service.  As such, service connection must be granted.  See 38 U.S.C.A. § 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.  


REMAND

Records from the Tuscaloosa VA Medical Center (VAMC) for treatment through January 2017 are available in the electronic claims file.  In March 2017, however, the Veteran reported further treatment at the Tuscaloosa VAMC in a claim for increased evaluation, specifying treatment from February 2017 to March 2017.  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to obtain those outstanding treatment records from the Tuscaloosa VAMC.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history."); see also 38 C.F.R. § 4.1 (2015).  

Additionally, the Veteran filed a January 2017 claim for a temporary total evaluation of his left knee during convalescence from surgery, reporting surgery scheduled for February 2017 with Dr. HCB of University Orthopaedic Clinic and Spine Center.  The February 2017 surgical treatment records are not available in the electronic claims file.  Therefore, remand is required to contact the Veteran regarding his authorization to release those private treatment records.  Moreover, the Veteran has undergone left knee surgery in September 2015 and February 2017 since the most recent VA examination in June 2014.  Therefore, a more current VA examination is also required.  

As discussed above, the August 2007, September 2013, and June 2014 VA examination reports do not include any opinions, and Dr. WSL's August 2009 opinion is too speculative to rely upon.  Like carpal tunnel syndrome, it appears that the Veteran's gout preexisted his service from July 2005 through April 2007.  Unlike carpal tunnel syndrome, however, the February 2007 PEB notation of in-service exacerbation of gout does not include a finding on service aggravation.  Therefore, remand is required to obtain that opinion.  

With regard to TDIU, the Board added this issue pursuant to Rice in August 2015 as discussed above.  Therefore, the RO has not yet notified the Veteran of the evidentiary requirements in substantiating a claim for TDIU.  Remand is required to provide that notice, and assist the Veteran in obtaining the relevant employment records.  Further, the Veteran does not presently meet the criteria for a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU would be on extra-schedular basis.  A claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  On remand, the AOJ should obtain a medical opinion to opine as to whether the Veteran is unemployable due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and send an appropriate letter to the Veteran to ensure compliance with all notice and assistance requirements with respect to his TDIU claim.  

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his left knee, gout, diabetes, or prostate.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Dr. HCB of University Orthopaedic Clinic and Spine Center for treatment since September 2015.

The AOJ should also secure any outstanding VA medical records from the Tuscaloosa VAMC for treatment since January 2017 and the Birmingham VAMC for treatment since October 2016.

3.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of the Veteran's gout.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should review all pertinent records associate with the claims file, including the service treatment records, post-service medical records, and lay statements.  

The examiner is asked to address whether the in-service exacerbation of gout noted on the Veteran's February 2007 PEB represents an increase in the severity consistent with the natural progression of the disorder, or whether the increase represented "aggravation" of the disorder beyond its natural progression.  

In responding to this question, the examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should further indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


